DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,992,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
On pages 9-10, Applicant argues that Mihota does not disclose “automatically change from the first refresh rate to a second refresh rate from the plurality of different refresh rate responsive to a time interval elapsing.”
In response, Examiner respectfully disagrees and submits because Mihota teaches “automatically change from the first refresh rate to a second refresh rate from the plurality of different refresh rate responsive to a time interval, during which all of the N frames have been displayed, elapsing.
For example, assuming that (1) when value of the operation condition control information is "1" (operation condition B), the first N frames are displayed at frequency f1 and (2) when the value of the operation condition control information is "0" (operation condition A), another N frames are displayed at frequency f0, THEN, (1) the time 
As such, based on Fig. 3B of Mihota, we observe that the system will automatically change from the first refresh rate (f1) to a second refresh rate (f2) from the plurality of different refresh rate responsive to a time interval equal to N/f1 elapsing, then automatically change from the second refresh rate (f0) to the first refresh rate (f1) from the plurality of different refresh rate responsive to a time interval equal to N/f0 elapsing, etc.
For the reason above, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2005/0066165 A1 – hereinafter Peled) and Mihota (US 2005/0129230 A1 – hereinafter Mihota).
Regarding claim 1, Peled discloses a method for preventing recording of a display screen, the method comprising: determining a request to display security sensitive media content ([0012]; [0041]; [0045] – monitoring for user’s action to display confidential information); responsive to the request, determining a plurality of ([0151]-[0152]; [0235]-[0236]; [0355] – determining a plurality of frame rates to perform dynamic changing of one frame rate to another frame rate); and transmitting at least one command to a display device (Fig. 11 – transmitting at least one command by screen control 192 to the display 194) to change a previously set refresh rate to a first refresh rate from the plurality of different refresh rates ([0151]-[0152]; [0235]-[0236]; [0355] – determining a plurality of frame rates to perform dynamic changing of one frame rate to another frame rate, i.e. at least from a previously set frame rate, which was used before displaying of the confidential information to a first frame rate determined to that is not synchronized with standard frame-rates of video cameras).
However, Peled does not disclose the command to automatically change from the first refresh rate to a second refresh rate from the plurality of different refresh rate responsive to a time interval elapsing.
Mihota discloses transmitting a command to automatically change from a first refresh rate to a second refresh rate from a plurality of different refresh rates responsive to a time interval elapsing (Figs. 3A-3B; [0098]-[0101] – also see “Response to Arguments” above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mihota into the method taught by Peled to make it harder for a camera, even a video camera whose frame rate can be varied, to be used to re-pick up images of the displayed confidential content. 
(Figs. 3A-3B; [0098]-[0101]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mihota into the method taught by Peled to make it harder for a camera, even a video camera whose frame rate can be varied, to be used to re-pick up images of the displayed confidential content as discussed in claim 1 above.
Regarding claim 3, see the teachings of Peled and Mihota as discussed in claim 1 above.
However, Peled and Mihota do not explicitly disclose transmitting a command to the display device to change from one of the first refresh rate or the second refresh rate to the previously set refresh rate responsive to determining that non-security sensitive media content is requested to be displayed on the display device.
Official Notice is taken that switching back to normal operation, i.e. switching back from one of the first refresh rate or the second refresh rate to the previously set refresh rate, in response to normal condition being detected, non-security sensitive media content is requested to be displayed, is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Peled and Mihota to go back to normal frame rate when displayed information is not confidential so that the device can be operated in optimized condition.
([0151]-[0152]; [0235]-[0236]; [0355] – determining at least a range of frame rates to perform dynamic changing of one frame rate to another frame rate); and generating the first refresh rate that is in the refresh rate range ([0151]-[0152]; [0235]-[0236]; [0355] – generating at least a frame rate to change to or from).
Regarding claim 8, Peled also discloses determining the request to display security sensitive media content comprises: receiving a request to display media content ([0012]; [0041]; [0045] – monitoring for user’s action to display content information); retrieving, from metadata associated with the media content, an indication of a security level associated with the media content ([0313]); and determining that the media content is security sensitive based on the indication ([0313]).
Regarding claim 9, Peled also discloses comparing the first refresh rate with each of a plurality of recording frame rates, wherein each of the plurality of recording frame rates is associated with a known recording device ([0151]-[0152]; [0235]-[0236]; [0355] – comparing with standard frame-rates of video cameras); determining whether the first refresh rate is a multiple of a recording frame rate of the plurality of recording frame rates based on the comparison ([0151]-[0152]; [0235]-[0236]; [0355] – whether it is synchronized with standard frame-rates of video cameras); and responsive to determining that the first refresh rate is the multiple of the recording frame rate of the plurality of recording frame rates, modifying the first refresh rate ([0151]-[0152]; [0235]-[0236]; [0355] – making it not synchronized with standard frame-rates of video cameras).
([0151]-[0152]; [0235]-[0236]; [0355]).
Claim 11 is rejected for the same reason as discussed in claim 1 above in view of Peled also disclosing a non-transitory computer-readable medium comprising memory with instructions encoded thereon for preventing recording of a display screen, the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to perform the recited steps ([0103]).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
Regarding claim 20, Peled discloses a method of a display system for preventing recording of a display screen of the display system, the method comprising: displaying, by the display system, non-security sensitive media content at a previously set refresh rate ([0012]; [0041]; [0045] – displaying non-security sensitive media content before user’s action to display confidential information); receiving, by the display system, a first command (Fig. 11 – receiving, by the display 194, at least one command transmitted by screen control 192) to change from the previously set refresh rate to a first refresh rate for displaying security sensitive media comment ([0151]-[0152]; [0235]-[0236]; [0355] – to perform dynamic changing of one frame rate to another frame rate, i.e. at least from a previously set frame rate, which was used before displaying of the confidential information to a first frame rate determined to that is not synchronized with standard frame-rates of video cameras); displaying, by the display system, the security sensitive media content at the first refresh rate ([0151]-[0152]; [0235]-[0236]; [0355] – displaying the confidential media content).
However, Peled does not disclose responsive to a threshold amount of time elapsing since receiving the first command, automatically changing the first refresh rate to the second refresh rate; and displaying, by the display system, the security sensitive media content at the second refresh rate.
Mihota discloses responsive to a threshold amount of time elapsing since receiving a first command, automatically changing the first refresh rate to the second refresh rate ([0099]-[0101]); and displaying, by the display system, a security sensitive media content at the second refresh rate ([0099]-[0101] – also see “Response to Arguments” above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mihota into the method taught by Peled to make it harder for a camera, even a video camera whose frame rate can be varied, to be used to re-pick up images of the displayed confidential content.
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peled and Mihota as applied to claims 1-4, 8-14, and 18-20 above, and further in view of Epstein et a. (US 6,529,600 B1 – hereinafter Epstein).
Regarding claim 5, see the teachings of Peled and Mihota as discussed in claim 4 above. However, Peled and Mihota do not disclose generating the first refresh rate in 
Epstein discloses generating a first refresh rate in a refresh rate range comprises inputting a subrange of the refresh rate range into a random number generator, the random number generator generating a value for the first refresh rate that is between a minimum and a maximum of the subrange (column 3, lines 28-37).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Epstein into the method taught by Peled and Mihota to make it even harder for a camera to re-pick up the images of the displayed information by making the selected frame rates unpredictable.
Regarding claim 6, see the teachings of Peled and Mihota as discussed in claim 4 above. However, Peled and Mihota do not disclose selecting an offset number based on the previously set refresh rate; and offsetting the previously set refresh rate by the offset number to generate the first refresh rate.
Epstein discloses selecting an offset number based on a previously set refresh rate (column 3, lines 28-37 – X, Y, -X, -Y as offsets); and offsetting the previously set refresh rate by the offset number to generate the first refresh rate (column 3, lines 28-37 – offsetting the previously set refresh rate, i.e. 24 frames/s).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Epstein into the method taught by Peled and Mihota to make it even harder for a camera to re-pick up 
Regarding claim 7, see the teachings of Peled, Mihota, and Epstein as discussed in claim 6 above, in which Epstein also discloses offsetting the previously set refresh rate by an additive inverse of the offset number to generate the second refresh rate (column 3, lines 28-37; Fig. 4 – offsetting the previously set refresh rate, i.e. 24 frames/s as 24+X, then 24-X).
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484